Schneider, J.,
dissenting. The majority opinion is persuasive of at least one conclusion: that if the court today had launched a vessel of unknown dimensions for an indefinite voyage on an uncharted sea to an undisclosed destination it could not have been the author of more uncertainty.
In effect, the plaintiffs, and countless numbers similarly or even remotely situated, will receive from a subdivision of the sovereign, acting in a sovereign capacity, varying amounts of money damages for injury to their sensibilities.
By bitter contrast, a patient injured bodily in the sovereign subdivision’s hospital by the culpability of one of its servants, remains without remedy against the sovereign subdivision. Hyde v. City of Lakewood, 2 Ohio St. 2d 155.